Citation Nr: 1616504	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  10-05 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral glaucoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran had active service from May 1965 to November 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In February 2014, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In April 2014, the Board remanded the appeal for further development.


REMAND

As discussed by the Board in April 2014, the Veteran testified that while working on aircraft during service, he got chemicals and fuel in his eyes on two separate occasions.  His eyes were washed out with water each time, but he did not go to sick call.  The service medical records document a PULHES profile of 2 for the eyes on enlistment, complaints of eye pain in August 1965, and a prescription for glasses in August 1965.  The Veteran and his former spouse contend he was diagnosed with glaucoma shortly after discharge in 1969, and private medical records show treatment for glaucoma since 1977.

Pursuant to the Board's April 2014 remand, a VA examination was conducted in June 2014, with a July 2014 addendum opinion indicating that the claims file had been reviewed.  However, the examiner did not discuss the Veteran's lay statements or service medical records, contrary to the Board's remand request.  In providing a negative opinion, the examiner found there was no history of ocular trauma, but does not appear to have considered the Veteran's specific contentions of having chemicals in his eyes during service.  When VA provides an examination or obtains an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  An addendum opinion addressing the Veteran's reports of chemical or fuel exposure, and the service medical records, must be obtained.

Further, in response to an April 2014 letter sent to the Veteran regarding a 1969 treating provider, the Veteran submitted a statement received on April 21, 2014, containing the name of that provider, and another private physician.  While the Veteran's statement suggests the records may not be available, on remand, an effort should be made to obtain them.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide any authorization forms necessary to allow VA to obtain treatment from Dr. H.A. and Dr. J.B., identified in an April 2014 statement.  Attempt to obtain those records.  If no records can be obtained, all efforts to obtain the records must be documented in the record.

2.  Schedule the Veteran for a VA examination with a physician who has not previously examined him.  The examiner must review the record and must note that review in the report.  All examination findings, along with a complete explanation for all opinions expressed, must be set forth in the examination report.  The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinions.  If his reports or those of his former spouse are discounted, the examiner should provide a reason for doing so.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's glaucoma began during active service or is related to any incident of service.  The examiner should address the following evidence in making and supporting that opinion:

(1) The Veteran contends that while working on aircraft in service, he got chemicals and fuel in his eyes on two occasions and his eyes were washed out with water, but he did not go to sick call.

(2) Service medical records show that on May 1965 enlistment examination, the Veteran's PULHES profile was 2 for eyes.  Odiorne v. Principi, 3 Vet.App. 456 (1992) (PULHES profile indicates the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition) during service).

(3) An August 1965 service medical record documents the Veteran's complaint of eye pain and he was provided with an eye examination in August 1965 and prescribed glasses.

(4) A flight physical examination notes that the Veteran had worn glasses for the past two years for defective distance vision.

(5) The Veteran and his former spouse contend that he was diagnosed with bilateral glaucoma by Dr. H.A. in June 1969.

3.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

